Notice of Pre-AIA  or AIA  Status
The present application, filed on or after June 15, 2017, is being examined under the first inventor to file provisions of the AIA .

Detailed action 
	Claims 1-7 and 9-24 are pending and are being considered.
	Claims 1, 7 and 15-17 have been amended,
	Claim 8 have been cancelled.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 07/15/2021 and 08/11/2021 was filed after the mailing date of the application 15/623653 on 06/15/2017.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Response to 103
	Applicants argument filled on 07/27/2021 have been fully considered and are not persuasive. The response applies to claims 1 and 17. 
1.	The applicant on page 8 of remarks argues that Worek (i.e. secondary reference) fails to teach the amended limitation “transmitting to each of the plurality of mobile computing devices, via the third network, a list, derived from a configuration file provided to the controller, of a set of alarms, process control parameters, and notifications of the process control system that are available to be transmitted to the mobile devices”. The examiner acknowledges applicants point of view but respectfully disagrees because the examiner relied upon Worek to teach limitation “wherein the configuration information is in a configuration file provided to the controller” which was part of claim 8 and has been cancelled now. 
	The applicant on page 8 of remarks argues that Nixon and Worek fails to teach a list containing set of alerts, notification and parameters derived from a configuration file that are available to be transmitted to the computing device. The examiner respectfully disagrees because the limitation recites “list………..that are available to be transmitted to the mobile devices” is not an active step in the claim and its not positively recited as the list containing set of alarms, notification and parameter are actually transmitted to the mobile devices. Furthermore applicant on page 8 of remarks states that “a list –derived from the configuration file—of alarms, parameters and notification that could be sent to each of the mobile devices”. Therefore proper weight cannot be given to the terms “could be”, “may be” and “to be”. The examiner suggest to clarify/amend the claim to positively recite the argued portion of the limitation. 
2)	 In response to applicant’s argument that there is no teaching, suggestion, or motivation to combine the references, the examiner recognizes that obviousness may be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so found either in the references themselves or in the knowledge generally available to one of ordinary skill in the art.  See In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988), In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992), and KSR International Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007).  In this case, reason for combining Woreks teaching of transmitting configuration file to the controlled to Nixon no longer applies because claim 8 have been cancelled. The examiner will address applicant’s argument for reason for combining Worek into Nixon based on claim 7 which disclosed configuration file having configuration information of process control plant being transmitted. Although Nixon discloses configuration information from which list of alarms, notification and parameters are derived but does not explicitly (Worek on [0001]).
3)	The applicant argues that Nxion and Worek fails to teach “transmitting to each of the plurality of mobile computing devices, via the third network, a list, derived from a configuration file provided to the controller, of a set of alarms, process control parameters, and notifications of the process control system that are available to be transmitted to the mobile devices”.
	The applicant argues that Nixon only teaches transmission of alert or alarm messages, however claim recites transmitting to each mobile device a list of set of alarms, parameters and notification of the process control plant. The examiner acknowledges applicants point of view but respectfully disagrees because list in instant application is equal to set of alarms, parameter and notification. Therefore if Nixon teaches multiple alarms/ alerts or other parameters are transmitted then it meets the limitation. For example Nixon [Col line 40-45] teaches a single event or condition within a process control plant may trigger multiple alarm or alert messages, some or all of which may be conveyed to a alert message may contain location information (i.e., a physical location within a process plant), information that identifies a particular affected field device or unit, control loop parameters, etc. associated with the alert or alarm. This portion explicitly teach multiple alert message containing process control plant information alerts and parameters are transmitted. 
	Applicant further argues Nixon discloses that communication server transmits some or all information based on configuration information not based on selection from user. The examiner respectful disagrees because Nixon on [Col 7 line 40-45] teaches generate alarm or alert messages based on the detection of certain conditions within the process control system 12 for example the generation of an alert or alarm within the controller 32 based on configuration information that may have been downloaded to the controller 32 (i.e. this portion is equivalent list containing set of alarms, process control parameters and notification derived from configuration information provided in controller). Further on [Col 7 line 45-55] teaches the communications server 34 conveys some or all of these alert or alarm messages to one or more of the communication devices 22-26 via the wireless communication service 14 (i.e. transmitting list of set of alarms, parameters and notification to mobile computing device). See on [Col 8 line 46-64] teaches the alert or alarm messages sent by the communications server 34 to one or more of the communication devices 22-26 may include textual information associated with the alert or alarm information and a resource link (e.g., a URL). The textual information and the resource link may be displayed on one or more of the communication devices 22-26 to one or more users associated with those devices and a user may select a resource link (e.g., a URL) associated with that alert or alarm to establish a communication link or session with the communications server 34 (i.e. this portion further indicates the set of alarms, parameters and notification are transmitted in form of a list because user can make selection once received on computing device).
	To make it simple the applicant argues that the Nixon fails to teach the below steps. The examiner respectfully disagrees because each step below is explicitly taught by Nixon.
Step 1: server sends list (contain alerts, parameters and notification information of process control plant) to computing devices which is taught by Nixon Col 7 line 40-45 and Col 8 line 46-64 as explained above.
Step 2: Server receives an indication of selection of alarms, alerts and parameters from the computing device which is taught by Nixon on [Col 8 line 46-64] textual information associated with the alert or alarm information and a resource link is displayed on computing devices 22-26 a user may select a resource link (e.g., a URL) associated with that alert or alarm to establish a communication link or session with the communications server 34 (i.e. similar to indication of selection received by server).
Step 3: transmitting to each computing device data of selected notification alarm or parameter which Nixon [Col 9 line 1-45] teaches a resource link may be associated with a document, streaming video information, a live operator display, audio information, or any other desired information associated with its corresponding alert or alarm. By selecting or otherwise invoking the resource link and establishing a communication link between one of the communication devices 22-26 and the communications server 34, the communications server 34 may responsively transmit the information associated with the resource link to the one of the communication devices 22-26. (I.e. similar to transmitting information of the selected notification alarm or parameter based on selection).
For more detail see the rejection below.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 1 line 20 recites the limitation "the mobile device".  There is insufficient antecedent basis for this limitation in the claim.
Claim 17 line 8 recites the limitation "the mobile device".  There is insufficient antecedent basis for this limitation in the claim.

                                               Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 5-7, 12-13, 17 and 20-21 are rejected under 35 U.S.C. 103 as being unpatentable over Nixon et al (hereinafter Nixon) (US 7574509) in view of Worek et al (hereinafter Worek) (US 20150005903).

Regarding claim 1 Worek teaches a system for securely disseminating information relating to a process control plant, the system comprising (Nixon [Col 2 line 20-60] teaches securely transmitting information in a process control system);
a process control node of a distributed control system (DCS) comprising a plurality of process control field devices including valves and/or valve positioners, (Nixon Fig 1 block 12 and text on [Col 6 line 47-67] teaches the process control system 12 includes a controller 32, a communications server 34, a maintenance station 36 and an operator station 38, all of which may be communicatively coupled via a bus or local area network (LAN) 40. The controller 32 may be coupled to a plurality of smart field devices 42, 44 and 46 via a digital data bus 48 and an input/output (I/O) device 50. The smart field devices 42-46 may be Fieldbus compliant valves, actuators, sensors, etc.);
and a controller, coupled to the plurality of process control field devices (Nixon Fig 1  block 32, 42-56, 52, 58 and text on [Col 6 line 63-67] teaches The controller 32 may be coupled to a plurality of smart field devices 42, 44 and 46 via a digital data bus 48 and an input/output (I/O) device 50. The smart field devices 42-46 may be Fieldbus compliant valves, actuators, sensors, etc.);
a data services Nixon on Fig 1 block 34, 36, 38, 40 and text on [Col 7 line 46-55] teaches the communications server 34 is configured to receive alarm or alert messages generated by the controller 32, the operator station 38, the maintenance station 36 and/or any other workstation (i.e. data service module transmitting information) coupled to the LAN 40 (i.e. second network));
a mobile server, coupled to the second network, and receiving from the data services module the some or all of the information of the process plant transmitted via the second network (Nixon on Fig 1 block 34, 36, 38, 40 and text on [Col 7 line 46-55] teaches the communications server 34 is configured to receive alarm or alert messages generated by the controller 32, the operator station 38, the maintenance station 36 and/or any other workstation (i.e. data service module) coupled to the LAN 40 (i.e. second network));
the mobile server coupled to a third network and communicating with a plurality of mobile computing devices via the third network (Nixon Fig 1 block 34, 60 22-226 and text on [Col 8 line 20-30 and Col 8 line 60-65] teaches To improve communications security via the network 60, a virtual private network may be employed for communications between the communication devices 22-26 and the communications server 34. Further teaches communication devices establish a communication link or session with the communications server 34 (e.g., via the links 16 and 18 and the network 60). See also Fig 4 and text on [Col 14 line 1-8] teaches a plurality of communication devices 306 and 308 may be communicatively coupled to the communications server 34 via wireless communication links 310 and 312);
transmitting to each of the plurality of mobile computing devices, via the third network, a list, derived from a configuration file provided to the controller, of a set of alarms, process control parameters, and notifications of the process control system that are available to be transmitted to the mobile devices (Nixon on [Col 7 line 40-45] teaches generate alarm or alert messages based on the detection of certain conditions within the process control system 12 for example the generation of an alert or alarm within the controller 32 based on configuration information that may have been downloaded to the controller 32 (i.e. this portion is equivalent list containing set of alarms, process control parameters and notification derived from configuration information provided in controller). Further on [Col 7 line 45-55] teaches the communications server 34 conveys some or all of these alert or alarm messages to one or more of the communication devices 22-26 via the wireless communication service 14 (i.e. transmitting list of set of alarms, parameters and notification to mobile computing device). See on [Col 8 line 46-64] teaches the alert or alarm messages sent by the communications server 34 to one or more of the communication devices 22-26 may include textual information associated with the alert or alarm information and a resource link (e.g., a URL). The textual information and the resource link may be displayed on one or more of the communication devices 22-26 to one or more users associated with those devices and a user may select a resource link (e.g., a URL) associated with that alert or alarm to establish a communication link or session with the communications server 34 (i.e. this portion further indicates the set of alarms, parameters and notification are transmitted in form of a list because user can make selection once received on computing device));
 receiving from each of the mobile computing devices an indication of a selection, from the set of alarms, process control parameters, and notifications of the process control system, of one or more  (Nixon on [Col 8 line 65-67 and Col 9 line 1-30] each resource link within an alert or alarm displayed on one or more of the communication devices 22-26 may be associated with additional information stored within or otherwise accessible by the communications server 34. By selecting or otherwise invoking the resource link (i.e. selection of one or more alarm) and establishing a communication link between one of the communication devices 22-26 and the communications server 34. See on [Col 13 line 37-55] teaches the user of a communication device receiving the alert or alarm message may, if desired, respond to the message by selecting one of the resource links to establish a communication link to, for example, the communications server 34. The responsive message may be sent from the communication device to the communications server 34 via the wireless communication service 14, the communications collaboration unit 108 may retrieve information associated with the resource link (e.g., video information, audio information, still image information, etc.) from the database 106 and may send this information (i.e., download this information) to the responsive communication device via the established communication link);
and in  response to the received selections transmitting to each of the mobile computing devices data of the selected notifications, alarms, and/or process control parameters according to the selection received from the respective mobile computing device (Nixon on [Col 8 line 65-67 and Col 9 line 1-30] Each resource link within an alert or alarm displayed on one or more of the communication devices 22-26 may be associated with additional information stored within or otherwise accessible by the communications server 34. By selecting or otherwise invoking the resource link (i.e. selection of one or more alarm) and establishing a communication link between one of the communication devices 22-26 and the communications server 34, the communications server 34 may responsively transmit the information associated with the resource link to the one of the communication devices 22-26 for viewing, manipulation, further processing, etc. by the user. For example, an alarm message indicating that the field device 42 has failed may be communicated by the controller 32 to the communications server. See on [Col 13 line 37-55] teaches the user of a communication device receiving the alert or alarm message may, if desired, respond to the message by selecting one of the resource links to establish a communication link to, for example, the communications server 34. The responsive message may be sent from the communication device to the communications server 34 via the wireless communication service 14, the communications collaboration unit 108 may retrieve information associated with the resource link (e.g., video information, audio information, still image information, etc.) from the database 106 and may send this information (i.e., download this information) to the responsive communication device via the established communication link).
	Although Nixon teaches controller and communication service 14 connected via network 20 to receive and transmit information, but fails to explicitly teach controlling a continuous or batch production process in the process control plant, the process control node further comprising a communicator module transmitting, via a first network, information of the process plant received from the controller a data services module receiving from the communicator module, via the first network, the information of the process plant and to transmit some or all of that information via a second network, However Worek from analogous art teaches controlling a continuous or batch production process in the process control plant (Worek Fig 1 block 11A-11B and text on [0030-0033] teaches the process plant 5 includes an on-line process control system 10 having one or more process controllers (11A and 11B in FIG. 1) connected in a primary plant communications network to a data historian 12 and to one or more host workstations or computers 13, the controllers 11A and 11B are also connected to field devices 15-27 via input/output (I/O) cards 28A, 28B and 29A, 29B, and may operate to implement one or more batch runs of a batch process or may implement a continuous process using some or all of the field devices 15-27. See on [0002] teaches the field devices, which may be, for example, valves, valve positioners, switches and transmitters);
the process control node further comprising a communicator module transmitting, via a first network, information of the process plant received from the controller (Worek on [0039] teaches a communication module 65 (i.e. communicator module) any type of system or module for reading and collecting information from the devices associated with or connected to the primary process communications network 30, including from the controllers 11A and 11B);
a data services module receiving from the communicator module, via the first network, the information of the process plant (Worek on [0039] teaches a communication module 65 to collect or read various process variable values and other process information from process control network 10 as connected to the primary communications network 30 and further operates to deliver these values to the data analytics machine 52 (i.e. data service module receiving information from communication module) via the secondary communications network 50).
	 
Thus, it would have been obvious to one ordinary skill in the art before the effective filing date to implement the teaching of Worek into the teaching of Nixon by having field device operable to control batch or continuous process and communication module for transmitting information via second network. One would be motivated to do so in order to analyze process control system performance and securely transmit process control information to a portable communication device (Worek on [0001]).

Regarding claim 17 Nixon teaches A mobile server, coupled to a first network and receiving from the first network information about a process control system, and to a second network coupled to a plurality of mobile computing devices (Nixon fig 1 block 34, 60, 40 and text on [Col 6 line 48-60] teaches server coupled to first network 40 for receiving information of process control and connected with computing device 22-26 through second network 60);
the mobile server operable to receive data from a data services module (Nixon on Fig 1 block 34, 36, 38, 40 and text on [Col 7 line 46-55] teaches the communications server 34 is configured to receive alarm or alert messages generated by the controller 32, the operator station 38, the maintenance station 36 and/or any other workstation (i.e. data service module) coupled to the LAN 40 (i.e. second network). See also Fig 4 and text on [Col 14 line 1-8] teaches a plurality of communication devices 306 and 308 may be communicatively coupled to the communications server 34 via wireless communication links 310 and 312);
the mobile server transmitting to each of the plurality of mobile computing devices, via the third network, a list, derived from a configuration file provided to the controller, of a set of alarms, process control parameters, and notifications of the process control system that are available to be transmitted to the mobile devices (Nixon on [Col 7 line 40-45] teaches generate alarm or alert messages based on the detection of certain conditions within the process control system 12 for example the generation of an alert or alarm within the controller 32 based on configuration information that may have been downloaded to the controller 32 (i.e. this portion is equivalent list containing set of alarms, process control parameters and notification derived from configuration information provided in controller). Further on [Col 7 line 45-55] teaches the communications server 34 conveys some or all of these alert or alarm messages to one or more of the communication devices 22-26 via the wireless communication service 14 (i.e. transmitting list of set of alarms, parameters and notification to mobile computing device). See on [Col 8 line 46-64] teaches the alert or alarm messages sent by the communications server 34 to one or more of the communication devices 22-26 may include textual information associated with the alert or alarm information and a resource link (e.g., a URL). The textual information and the resource link may be displayed on one or more of the communication devices 22-26 to one or more users associated with those devices and a user may select a resource link (e.g., a URL) associated with that alert or alarm to establish a communication link or session with the communications server 34 (i.e. this portion further indicates the set of alarms, parameters and notification are transmitted in form of a list because user can make selection once received on computing device));
receiving from each of the mobile computing devices a selection from the set of alarms, process control parameters, and notifications of the process control system of one or more alarms, one or more process control parameters, and/or one or more notifications to be transmitted to the respective mobile computing device from the mobile server (Nixon on [Col 8 line 65-67 and Col 9 line 1-30] Each resource link within an alert or alarm displayed on one or more of the communication devices 22-26 may be associated with additional information stored within or otherwise accessible by the communications server 34. By selecting or otherwise invoking the resource link (i.e. selection of one or more alarm) and establishing a communication link between one of the communication devices 22-26 and the communications server 34. See on [Col 13 line 37-55] teaches the user of a communication device receiving the alert or alarm message may, if desired, respond to the message by selecting one of the resource links to establish a communication link to, for example, the communications server 34. The responsive message may be sent from the communication device to the communications server 34 via the wireless communication service 14, the communications collaboration unit 108 may retrieve information associated with the resource link (e.g., video information, audio information, still image information, etc.) from the database 106 and may send this information (i.e., download this information) to the responsive communication device via the established communication link);
 and in response to the received selection transmitting to each of the mobile computing devices data of the selected notifications, alarms, and/or process control parameters according to the selection received from the respective mobile computing device (Nixon on [Col 8 line 65-67 and Col 9 line 1-30] Each resource link within an alert or alarm displayed on one or more of the communication devices 22-26 may be associated with additional information stored within or otherwise accessible by the communications server 34. By selecting or otherwise invoking the resource link (i.e. selection of one or more alarm) and establishing a communication link between one of the communication devices 22-26 and the communications server 34, the communications server 34 may responsively transmit the information associated with the resource link to the one of the communication devices 22-26 for viewing, manipulation, further processing, etc. by the user. For example, an alarm message indicating that the field device 42 has failed may be communicated by the controller 32 to the communications server. See on [Col 13 line 37-55] teaches the user of a communication device receiving the alert or alarm message may, if desired, respond to the message by selecting one of the resource links to establish a communication link to, for example, the communications server 34. The responsive message may be sent from the communication device to the communications server 34 via the wireless communication service 14, the communications collaboration unit 108 may retrieve information associated with the resource link (e.g., video information, audio information, still image information, etc.) from the database 106 and may send this information (i.e., download this information) to the responsive communication device via the established communication link).
wherein the notifications, alarms, and/or process control parameters are generated within a process control node of a distributed control system (DCS) (Nixion on [Col 5 line 49-53] teaches the process control system 12 generates alert or alarm information in response to the detection of certain predetermined conditions within the process control system 12. See on [Col 7 line 46-55] teaches the alert or alarm messages generated within the process control system 12).
comprising (i) a plurality of process control field devices including valves and/or valve positions,  (Nixon Fig 1 12 and text on [Col 6 line 47-67] teaches the process control system 12 includes a controller 32, a communications server 34, a maintenance station 36 and an operator station 38, all of which may be communicatively coupled via a bus or local area network (LAN) 40. The controller 32 may be coupled to a plurality of smart field devices 42, 44 and 46 via a digital data bus 48 and an input/output (I/O) device 50. The smart field devices 42-46 may be Fieldbus compliant valves, actuators, sensors, etc.);
and (ii) a controller, coupled to the plurality of process control field devices (Nixon Fig 1  block 32, 42-56, 52, 58 and text on [Col 6 line 63-67] teaches The controller 32 may be coupled to a plurality of smart field devices 42, 44 and 46 via a digital data bus 48 and an input/output (I/O) device 50. The smart field devices 42-46 may be Fieldbus compliant valves, actuators, sensors, etc.).
	Although Nixon teaches controller and communication service 14 connected via network 20 to receive and transmit information, but fails to explicitly teach control a continuous or batch production process in the process control plant, However Worek from analogous art teaches control a continuous or batch production process in the process control plant (Worek Fig 1 block 11A-11B and text on [0030-0033] teaches the process plant 5 includes an on-line process control system 10 having one or more process controllers (11A and 11B in FIG. 1) connected in a primary plant communications network to a data historian 12 and to one or more host workstations or computers 13, the controllers 11A and 11B are also connected to field devices 15-27 via input/output (I/O) cards 28A, 28B and 29A, 29B, and may operate to implement one or more batch runs of a batch process or may implement a continuous process using some or all of the field devices 15-27. See on [0002] teaches the field devices, which may be, for example, valves, valve positioners, switches and transmitters).
Thus, it would have been obvious to one ordinary skill in the art before the effective filing date to implement the teaching of Worek into the teaching of Nixon by having field device operable to control batch or continuous process and communication module for transmitting information via second network. One would be motivated to do so in order to analyze process control system performance and securely transmit process control information to a portable communication device (Worek on [0001]).

Regarding claim 2 the combination of Nixon and Worek teaches all the limitations of claim 1 above, Worek further teaches further comprising (i) a communication firewall disposed between the communicator module and the data services module, (ii) a communication firewall disposed between the first network and the second network, and/or (iii) a communication firewall disposed between the second network and the third network (Worek on [0026, 0037, 0041] teaches one or more firewalls are disposed between the first communications network and the second communications network. See also on [0047] teaches a firewall between the data analytics system 52 and the primary communications network 30).
Thus, it would have been obvious to one ordinary skill in the art before the effective filing date to implement the teaching of Worek into the teaching of Nixon by having field device operable to control batch or continuous process and communication module for transmitting information via second network. One would be motivated to do so in order to analyze process control system performance and securely transmit process control information to a portable communication device (Worek on [0001]).

Regarding claim 5 the combination of Nixon and Worek teaches all the limitations of claim 1 above, Nixon further teaches wherein the third network comprises a mobile telephony network or the Internet (Nixon on [Col 8 line 20-30] teaches the communication links 16 and 18 could instead be communicatively coupled via a hardwired switched network such as, for example, a public switched telephone network (PSTN), a wireless communication system such as, for example, a cellular communication system, a satellite communication system, etc.).

Regarding claim 6 and 20 the combination of Nixon and Worek teaches all the limitations of claim 1 and 17 respectively, Nixon further teaches  wherein the mobile server sends system-level Nixon Nixon on [Col 8 line 65-67 and Col 9 line 1-30] Each resource link within an alert or alarm displayed on one or more of the communication devices 22-26 may be associated with additional information stored within or otherwise accessible by the communications server 34);
and user-level notifications to specific ones of the mobile computer devices according to user preferences associated with each of the specific ones of the mobile computing devices (Nixon on [Col 9 line 5-20] teaches The communications server 34 may determine, based on its configuration information, that such an alarm message is to be conveyed to the communication device 22, which may be uniquely associated with a particular plant engineer (i.e. user level notification to particular engineer)).

Regarding claim 7 the combination of Nixon and Worek teaches all the limitations of claim 1 above, Worek further teaches wherein the process control node further comprises a file interface module that transport configuration information from the process control node to the data services module, the configuration information comprising information specifying the configuration of the process control plant (Worek on [0017] teaches The process simulation engine may also store the configuration of the industrial process control system as part of the simulation. See on [0020] teaches the data analysis system may also include, as part of the process logic engine, a process simulation engine that stores the current configuration of the process control equipment used in the industrial process. See on [0046] teaches an OPC server 90 may be connected within the primary communications network 30 of FIG. 1 to read or otherwise obtain the current values of various process variables, control variables, configuration parameters, alarms, alerts, messages, etc., as these values exist within the process plant 10 and may operate to provide these values to the simulated control system).
 into the teaching of transmitting configuration information of process control plant. One would be motivated to do so in order to analyze process control system performance and securely transmit process control information to a portable communication device (Worek on [0001]).

Regarding claim 12 and 21 the combination of Nixon and Worek teaches all the limitations of claim 1 and 17 respectively, the combination of Nixon and the cited section of Worek fails to teach  wherein the mobile server receives runtime values from the communicator module, and forwards the specific ones of the received runtime values to specific ones of the mobile computing devices subscribed to the specific ones of the received runtime values, however Worek on different section teaches wherein the mobile server receives runtime values from the communicator module, and is configured to forward the specific ones of the received runtime values to specific ones of the mobile computing devices subscribed to the specific ones of the received runtime values (Worek on [0039, 0046-0049 and 0069-0070] teaches a communication module 65 is disposed in one of the computer devices or servers 13 and operates to collect or read various process variable values and other process information from process control network 10 as connected to the primary communications network 30 and further operates to deliver these values to the data analytics machine 52 via the secondary communications network 50 for use by the data analytics engine 60 and/or the logic engine 62 in performing on-line or off-line data analytics).
Thus, it would have been obvious to one ordinary skill in the art before the effective filing date to implement the teaching of Worek cited in different section into the teaching of Nixon by processing runtime values by server. One would be motivated to do so in order to analyze process control system (Worek on [0001]).

Regarding claim 13 the combination of Nixon and Worek teaches all the limitations of claim 1 above, Nixon further teaches wherein: the information of the process control plant includes display graphics displayed on one or more workstations in the process control plant (Nixon on [Col 3 line 20-35] teaches process control system users or operators typically interface with a configuration tool, which may provide an intuitive graphical user interface or the like, that enables definition of events or conditions that will result in the reporting of one or more alarms, alerts or other conditions to one or more users. See Fig 3 and text on [Col 4 line 10-25] teaches The communications server 34 may provide the list of logged-on users to the operator interface stations 300 and 302 which, in turn, may display the list of logged on users.);
the display graphics are communicated to the mobile server, and the mobile server communicates the display graphics to mobile computing devices with corresponding data of selected notifications, alarms, and/or process control parameters (Nixon on [Col 3 line 20-35] teaches process control system users or operators typically interface with a configuration tool, which may provide an intuitive graphical user interface or the like, that enables definition of events or conditions that will result in the reporting of one or more alarms, alerts or other conditions to one or more users. See Fig 3 and text on [Col 4 line 10-25] teaches The communications server 34 may provide the list of logged-on users to the operator interface stations 300 and 302 which, in turn, may display the list of logged on users.).

Claims 3-4, 14-16, 18-19 and 22-24 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nixon et al (hereinafter Nixon) (US 7574509) in view of Worek et al (hereinafter Worek) (US 20150005903) and further in view of Bennett et al (hereinafter Bennett) (US 6775707).
3 and 18 the combination of Nixon and Worek teaches all the limitations of claim 1 and 17 respectively, although the combination teaches displaying menu of possible Reponses along with alarm or alerts and sending the selected alarm or alert to the respective device, but fails to explicitly teach wherein the mobile server receives a list of selected parameters to be transmitted to one or more of the mobile computing devices and to transmit to the one or more mobile computing devices, a data stream including the selected parameters, However Bennet from analogous art teaches wherein the mobile server receives a list of selected parameters to be transmitted to one or more of the mobile computing devices and to transmit to the one or more mobile computing devices, a data stream including the selected parameters (Bennett on [Col 15 line 1-25] teaches server having the parameter list 301-302 containing information and transmitting the selected parameter along with information to the respective device).

Thus, it would have been obvious to one ordinary skill in the art before the effective filing date to implement the teaching of Bennet into the teaching of Nixon and Worek by displaying list of parameter on a server to be transmitted to the client device. One would be motivated to do so in order to analyze process control system performance and securely transmit process control information to a portable communication device (Bennet on [Col 1 line 6-12]).

Regarding claim 4 and 19 the combination of Nixon and Worek teaches all the limitations of claim 1 and 17 respectively, Nixon further teaches and transmits to the one or more mobile computing devices, a data stream including the selected alarms (Nixon on [Col 8 line 65-67 and Col 9 line 1-30] Each resource link within an alert or alarm displayed on one or more of the communication devices 22-26 may be associated with additional information stored within or otherwise accessible by the communications server 34. By selecting or otherwise invoking the resource link (i.e. selection of one or more alarm) and establishing a communication link between one of the communication devices 22-26 and the communications server 34, the communications server 34 may responsively transmit the information associated with the resource link to the one of the communication devices 22-26 for viewing, manipulation, further processing, etc. by the user. For example, an alarm message indicating that the field device 42 has failed may be communicated by the controller 32 to the communications server. See on [Col 13 line 37-55] teaches the user of a communication device receiving the alert or alarm message may, if desired, respond to the message by selecting one of the resource links to establish a communication link to, for example, the communications server 34. The responsive message may be sent from the communication device to the communications server 34 via the wireless communication service 14, the communications collaboration unit 108 may retrieve information associated with the resource link (e.g., video information, audio information, still image information, etc.) from the database 106 and may send this information (i.e., download this information) to the responsive communication device via the established communication link).

Although the combination of Nixon and Worek teaches displaying responses response along with alarm or alert in menu format, but fails to explicitly teach wherein the mobile server is operable to receive a list of selected alarms to be transmitted to one or more of the mobile computing devices, However bennet from analogous art teaches wherein the mobile server receive a list of selected alarms to be transmitted to one or more of the mobile computing devices (Bennett on [Col 20 line 56-67] teaches The alarm server 332 contains a list of active alarms for each of the required plant areas).
Thus, it would have been obvious to one ordinary skill in the art before the effective filing date to implement the teaching of Bennet into the teaching of Nixon and Worek by displaying list of alarm on a server to be transmitted to the client device. One would be motivated to do so in order to analyze (Bennet on [Col 1 line 6-12]).


Regarding claim 14 and 22 the combination of Nixon and Worek teaches all the limitations of claim 1 and 17 respectively, the combination fails to explicitly teach wherein the mobile server maintains a plurality of lists, each list corresponding to a set of items to which at least one of the mobile computing devices is subscribed, and each list including one or more of: a set of processes, a set of equipment, a set of alarms, a set of process values, a set of key performance indicators, and/or a set of batches (Bennett on [Col 15 line 1-25] teaches the data servers 256 and 286 include remote link communication routines 299 and 300 that send and receive information through the respective uplink/downlink communication channels 20 and 22, parameter lists 301 and 302 (i.e. plurality of list) that contain information associated with the controllers 262, 264 and 288 and other devices associated with the local and remote portions 251 and 252, and network communication routines 303 and 304 that send and receive information, the lists 301 and 302 contain data that is shared between or transmitted between the local and remote portions 251 and 252 via the slow link 16 and may additionally include information that is shared between locally situated controllers. For example, the list 301 may contain information or data that is shared by the controllers 262 and 264. See also [Col 16 line 48-60] teaches the lists 301 and 302 in combination with the network communication routines 303 and 304 allow the data servers 256 and 286 to establish one-to-many relationships for the information stored in the lists 301 and 302. Thus, any number of devices on the remote system 252 can subscribe to the information within the list 302 and the network communication routine 304 needs only to track what device is subscribing to what data and periodically sends that data to all these devices from the list 302).

Regarding claim 15 and 23 the combination of Nixon, Worek and Mark teaches all the limitations of claim 14 and 22 respectively, Mark further teaches wherein the mobile server is configured to receive, from the mobile computing devices, customized lists to be added to the plurality of lists (Bennet on [Col 16 line 15-35 and Col 50-55] teaches If new plant areas are added to the list (i.e. customized list), then the subscription message includes a flag that requests a resynchronization cycle. Even if the subscribe information is unchanged, the alarm client 330 periodically resends the SUBSCRIBE messages so that the alarm server 332 knows that the alarm client 330 continues to function properly. Further teaches Based on the alarm state information, new alarms may be added to the active alarm list, inactive alarms may be removed from the list, and changes to the active alarms (e.g., change in priority) may be integrated into the list).
Regarding claim 16 and 24 the combination of Nixon, Worek and Mark teaches all the limitations of claim 14 and 22 respectively, Mark further teaches wherein the mobile server is configured to receive, via a web page interface, customized lists to be added to the plurality of lists (Bennet on [Col 16 line 15-35 and Col 50-55] teaches If new plant areas are added to the list (i.e. customized list), then the subscription message includes a flag that requests a resynchronization cycle. Even if the subscribe information is unchanged, the alarm client 330 periodically resends the SUBSCRIBE messages so that the alarm server 332 knows that the alarm client 330 continues to function properly. Further teaches Based on the alarm state information, new alarms may be added to the active alarm list, inactive alarms may be removed from the list, and changes to the active alarms (e.g., change in priority) may be integrated into the list).

9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nixon et al (hereinafter Nixon) (US 7574509) in view of Worek et al (hereinafter Worek) (US 20150005903) and Hammack et al (hereinafter Hammack) (US 20110230980).

Regarding claim 9 the combination of Nixon and Worek teaches all the limitations of claim 7 above, the combination fails to explicitly teach wherein the configuration information comprises data specifying physical and logical relationships between process entities in the process control plant, However Hammack from analogous art teaches wherein the configuration information comprises data specifying physical and logical relationships between process entities in the process control plant (Hammack on [0013, 0042, 0092 and claim 18] teaches a relationship key comprising information pertaining to the relationship of the first physical or logical entity within the process control plant with the second physical or logical entity within the process control plant).
Thus, it would have been obvious to one ordinary skill in the art before the effective filing date to implement the teaching of Hammack into the combined teaching of Nixon and Worek by having information comprising physical and logical relationship between entities. One would be motivated to do so in order to define relationships between physical/logical entities within a process plant without impacting control performance (Hammack on [0013]).
Allowable Subject Matter
Claims 10-11 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOEEN KHAN whose telephone number is (571)272-3522.  The examiner can normally be reached on 7AM-5PM EST M-TH Alternate Fridays.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shewaye Gelagay can be reached on (571)272-4219.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact 






/MOEEN KHAN/Examiner, Art Unit 2436      

/FATOUMATA TRAORE/Primary Examiner, Art Unit 2436